                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                              Criminal No. 5:16-CR-258-1FL
                                Civil No. 5:19-CV-193-FL



LAVONTA POSTLES,                              )
                                              )
                    Petitioner,               )
                                              )                       ORDER
      v.                                      )
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                    Respondent.               )


       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing § 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within 40 days of the filing of this order.



       SO ORDERED, this the 10th day of May, 2019.



                                              Louise W. Flanagan
                                              United States District Judge
